      Case 3:20-cv-00071-PDW-ARS Document 30 Filed 06/05/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION

Self Advocacy Solutions N.D., League of
Women Voters of North Dakota, Maria
Fallon Romo,                                          Notice and Report of Conferral

                               Plaintiffs,
                                                           Case No. 3:20-cv-00071
        vs.

Alvin Jaeger, in his official capacity as
Secretary of State, Debbie Nelson, in her
official capacity as County Auditor of
Grand Forks County,

                               Defendants.




       Pursuant to the Court’s June 3, 2020 Order, Doc. 29, Secretary of State Jaeger (“the

Secretary”) and Plaintiffs submit the following proposed procedures to govern the June 9,

2020 election to afford notice to voters when their ballot is identified as containing a signature

mismatch, as well as an opportunity for affected voters to verify their ballots:

   1. The Secretary shall instruct county auditors to follow the procedures outlined below.

   2. If an absentee ballot received on or before election day is determined by an election

       board to be defective under N.D.C.C. § 16.1-07-12 because the signatures on the

       application and the affidavit on the outer envelope of a returned absentee ballot do

       not match, a county auditor, or county official designated by the county auditor

       (hereinafter “the county auditor”), shall take reasonable steps as soon as

       practicable to inform the voter that his or her ballot has been identified as having

       a signature mismatch and will be rejected if not verified by the voter. Reasonable

       steps shall include but not be limited to calling the elector if the phone number is

       available. If the county auditor is unable to reach the voter by phone, whether

       because the voter did not answer, the county auditor was only able to leave a

       voicemail or message, or if a phone number is not available, the county auditor
  Case 3:20-cv-00071-PDW-ARS Document 30 Filed 06/05/20 Page 2 of 4




   shall mail a notice informing the voter that the absentee ballot has been identified

   as having a signature mismatch and will be rejected if not verified, along with

   instructions to respond to the notice in the manner described in Paragraph 3.

3. The voter shall have until the meeting of the canvassing board, which occurs on

   sixth day after the election, to confirm or deny the legitimacy of the signatures in

   question. The voter may confirm the legitimacy of the signatures by a response

   using any form of written communication, phone call or in-person visit with the

   county auditor. The response must be received from the voter before the

   adjournment of the county canvassing board.          All such ballots in which the

   signatures have been confirmed by the voter will be included in the final vote tally

   as certified by the county canvassing board. A note or log of the county auditor

   memorializing the phone call or the written communication from the voter must be

   presented to the canvassing board and retained with all election materials for the

   twenty-two-month retention period required by federal and state law.

4. If the voter does not respond to the notice, and if the canvassing board determines

   that the signatures do not match, the ballot shall not be counted.

5. For absentee ballots received after election day with postmarks no later than the day

   prior to election day, the county auditor shall compare the signature on the

   application submitted by the voter with the affidavit on the outer envelope of the

   voter’s returned absentee ballot to identify whether the canvassing board is likely

   to determine that the signatures do not match. For such ballots, the county auditor

   shall immediately implement the notice process set forth in Paragraph 2.

   Paragraphs 3 and 4 shall apply to such ballots.

6. If the canvassing board determines that an absentee ballot has a mismatched

   signature, and if that voter was not previously provided notice pursuant to Paragraph

   5, the county auditor will attempt to contact the voter by phone to confirm or deny

   the legitimacy of the signatures in question. The voter may do so in the manner


                                         2
      Case 3:20-cv-00071-PDW-ARS Document 30 Filed 06/05/20 Page 3 of 4




      set forth in Paragraph 3, and thereby have the vote included in the final vote tally

      as certified by the canvassing board. If the voter cannot be reached by phone or

      otherwise contacted, the ballot shall not be counted.

  7. All voters whose absentee ballots were not counted will be sent a written notice

      explaining that the ballot was rejected and the reason for the rejection.




      Dated this 5th day of June, 2020.
      State of North Dakota
      Wayne Stenehjem
      Attorney General

By:     /s/ Matthew A. Sagsveen             By:    /s/ David R. Phillips
       Matthew A. Sagsveen                        David R. Phillips
       Solicitor General                          Assistant Attorney General
       State Bar ID No. 05613                     State Bar ID No. 06116
       Office of Attorney General                 Office of Attorney General
       500 North 9th Street                       500 North 9th Street
       Bismarck, ND 58501-4509                    Bismarck, ND 58501-4509
       Telephone (701) 328-3640                   Telephone (701) 328-3640
       Facsimile (701) 328-4300                   Facsimile (701) 328-4300
       Email masagsve@nd.gov                      Email drphillips@nd.gov

                                 Attorneys for Defendant.


By:    /s/ Mark Gaber                       By:    /s/ Derrick Braaten
       Mark Gaber                                  Derrick Braaten
       Danielle Lang*                              Derrick Braaten (ND#06394)
       Dana Paikowsky*#                            Carey Goetz (ND #05958)
       Aseem Mulji*#                               BRAATEN LAW FIRM
       CAMPAIGN LEGAL CENTER                       109 North 4th Street, Suite 100
       1101 14th Street NW, Suite 400              Bismarck, ND 58501
       Washington, DC 20005                        Telephone: (701) 221-2911
       Telephone: (202) 736-2200                   derrick@braatenlawfirm.com
       mgaber@campaignlegal.org                    carey@braatenlawfirm.com
       dlang@campaignlegal.org
       dpaikowsky@campaignlegal.org                /s/ Sarah M. Vogel
       amulji@campaignlegal.org                    Sarah M. Vogel (ND#03964)
                                                   SARAH VOGEL LAW FIRM
       * Admitted pro hac vice                     P.O. Box 385
       # Licensed in CA only;                      Bismarck, ND 58502-0385
       supervision by                              Telephone: (701) 355-6521


                                            3
Case 3:20-cv-00071-PDW-ARS Document 30 Filed 06/05/20 Page 4 of 4




 Danielle Lang, a member of the            sarahvogellaw@gmail.com
 D.C. Bar
                         Attorneys for Plaintiffs




                                  4
